Per Curiam.
No doubt is entertained as to the power of the court to relieve the plaintiff from the agreement to discontinue, and the order entered upon it. The consent to discontinue the action was induced by misapprehension of her rights on the part of the plaintiff, and that presented a case for the exercise of the legal discretion of the court, and under the circumstances appearing it is now considered that this discretion was not improperly exercised.
The order should he affirmed, with ten dollars costs and disbursements.